     Case 2:21-cv-00225-KJD-BNW Document 2 Filed 04/06/21 Page 1 of 3




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     DARBY NEAGLE,                                 Case No. 2:21-cv-00225-KJD-BNW

10                                      Petitioner, ORDER
11           v.
12
      STATE OF NEVADA, et al.,
13
                                    Respondents.
14

15          Darby Neagle, a Nevada state prisoner, has filed a 28 U.S.C. § 2254 habeas
16   corpus petition (ECF No. 1). The court has reviewed the petition pursuant to Habeas
17   Rule 4 and directs that it be served on respondents.
18          A petition for federal habeas corpus should include all claims for relief of which
19   petitioner is aware. If petitioner fails to include such a claim in his petition, he may be
20   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.
21   §2254(b) (successive petitions). If petitioner is aware of any claim not included in his
22   petition, he should notify the court of that as soon as possible, perhaps by means of a
23   motion to amend his petition to add the claim.
24          IT IS THEREFORE ORDERED that the Clerk ELECTRONICALLY SERVE the
25   petition (ECF No. 1) on the respondents.
26          IT IS FURTHER ORDERED that the Clerk add Aaron D. Ford, Nevada Attorney
27   General, as counsel for respondents and provide respondents an electronic copy of all
28
                                                   1
     Case 2:21-cv-00225-KJD-BNW Document 2 Filed 04/06/21 Page 2 of 3




1    items previously filed in this case by regenerating the Notice of Electronic Filing to the

2    office of the AG only.

3           IT IS FURTHER ORDERED that respondents file a response to the petition,

4    including potentially by motion to dismiss, within 90 days of service of the petition, with

5    any requests for relief by petitioner by motion otherwise being subject to the normal

6    briefing schedule under the local rules. Any response filed is to comply with the

7    remaining provisions below, which are entered pursuant to Habeas Rule 5.

8           IT IS FURTHER ORDERED that any procedural defenses raised by respondents

9    in this case be raised together in a single consolidated motion to dismiss. In other

10   words, the court does not wish to address any procedural defenses raised herein either

11   in seriatum fashion in multiple successive motions to dismiss or embedded in the

12   answer. Procedural defenses omitted from such motion to dismiss will be subject to

13   potential waiver. Respondents should not file a response in this case that consolidates

14   their procedural defenses, if any, with their response on the merits, except pursuant to

15   28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If

16   respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they will

17   do so within the single motion to dismiss not in the answer; and (b) they will specifically

18   direct their argument to the standard for dismissal under § 2254(b)(2) set forth in

19   Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural

20   defenses, including exhaustion, should be included with the merits in an answer. All

21   procedural defenses, including exhaustion, instead must be raised by motion to dismiss.

22          IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents

23   specifically cite to and address the applicable state court written decision and state

24   court record materials, if any, regarding each claim within the response as to that claim.

25          IT IS FURTHER ORDERED that petitioner has 45 days from service of the

26   answer, motion to dismiss, or other response to file a reply or opposition, with any other

27   requests for relief by respondents by motion otherwise being subject to the normal

28   briefing schedule under the local rules.
                                                  2
     Case 2:21-cv-00225-KJD-BNW Document 2 Filed 04/06/21 Page 3 of 3




1           IT IS FURTHER ORDERED that any additional state court record exhibits filed

2    herein by either petitioner or respondents be filed with a separate index of exhibits

3    identifying the exhibits by number. The parties will identify filed CM/ECF attachments

4    by the number or numbers of the exhibits in the attachment.

5           IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of

6    any responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the

7    Reno Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400

8    S. Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the

9    outside of the mailing address label. No further courtesy copies are required unless

10   and until requested by the court.

11

12          DATED: 6 April 2021.

13

14                                                    KENT J. DAWSON
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  3
